Mount, J.
This action was brought by the plaintiff against the defendants, to recover for damages to a team of horses, harness, and wagon. It was alleged that the damages were caused by reason of the negligent and reckless operation of an automobile by 'the defendants. The cause was tried to the court and a jury. On the trial the action was dismissed as to the defendant Wright. The jury returned a verdict in favor of the plaintiff for $350, and a judgment was entered thereon against the other three defendants. The defendants A. L. and C. H. Hornburg have appealed.
*317It is argued by the appellants that they were in no way connected with or liable for the damages, because they rented the automobile to the defendant A. E. Hornburg, who is alone liable for the damages. This was one of the issues of fact tried to the jury, and special findings were submitted and made thereon by the jury as follows:
“(1) Was the defendant A. E. Hornburg, the driver of the automobile, an employee of the automobile company at the time in question? Answer: Yes. (2) Was the defendant A. E. Hornburg a lessee of the automobile he was driving, at the time in question? A. No.”
There is in the record ample evidence to sustain these findings. There was conflict upon these points; and the questions were therefore questions of fact for the jury. Its findings are conclusive under such circumstances. See authorities cited in 1 Remington’s Wash. Digest, pp. 223, 224.
No other errors are assigned. The judgment appears to be right, and is therefore affirmed.
Hadley, C. J., Root, Crow, and Fullerton, JJ., concur.